Citation Nr: 0033998	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

The veteran contends that he is unemployable due to service-
connected disabilities, to include status post closed 
reduction and intramedullary fixation of the left femur, 
which he alleges is productive of pain.  The Board notes that 
the RO granted service connection for status-post closed 
reduction and intramedullary fixation of the right femur in 
an October 1998 rating decision and assigned a noncompensable 
evaluation.  The medical evidence shows, as the veteran 
testified at the November 2000 hearing before the 
undersigned, that this disability involves the veteran's left 
lower extremity rather than his right lower extremity.  
Therefore, appropriate corrective action should be undertaken 
by the RO.

The veteran also contends that service connection is 
warranted for low back disability as secondary to gait 
impairment resulting from his service-connected left knee 
disarticulation.  This issue has not been adjudicated by the 
RO. 

The veteran also maintains that he is enrolled in VA 
vocational rehabilitation and that he has continued to seek 
VA outpatient treatment for his back.  Neither the veteran's 
VA vocational rehabilitation records nor VA outpatient 
records for the period since April 1999 have not been 
associated with the claims folder.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran's VA vocational 
rehabilitation records should be 
associated with the claims folder.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports since April 1999 from the New 
Orleans, Louisiana RO. 

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit a copy of such records.

4.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to ascertain 
the nature and extent of impairment from 
his service-connected disorders and any 
current low back disorder.  Any indicated 
special studies, to include X-rays and 
range of motion studies in degrees, 
should be conducted.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner. 

All current manifestations of the 
veteran's currently service-connected 
disabilities, to include any 
incoordination, weakened movement and 
excess fatigability on use, should be 
described.  In addition, the examiner 
should provide an opinion concerning the 
impact of the currently service-connected 
disabilities on the veteran's ability to 
work, to include whether they are 
sufficient by themselves to render the 
veteran unemployable.

If the veteran is found to have a current 
low back disorder, the orthopedic 
examiner should provide an opinion based 
upon the examination results and a review 
of the claims folder as to whether it is 
at least as likely as not that any 
currently present low back disorder was 
caused or worsened by service-connected 
disability.  In addition, with respect to 
any currently present low back disorder, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of low back 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If the veteran has a 
current low back disorder, the examiner 
should also provide an opinion as to 
whether the low back disorder and the 
veteran's currently service-connected 
disabilities are sufficient by themselves 
to render the veteran unemployable.

The rationale for all opinions expressed 
should also be provided.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000 Pub. L. No, 106-
475, 114 Stat. 2096 (2000).  

6.  Then, the RO should take appropriate 
corrective action with respect to the 
status post closed reduction and 
intramedullary fixation of the femur to 
reflect that the disability involves the 
veteran's left lower extremity rather 
than the right lower extremity.  The RO 
should also evaluate the veteran's 
service-connected disabilities based upon 
the evidence received since the most 
recent rating decision evaluating these 
disabilities and should adjudicate the 
veteran's claim for service connection 
for low back disability on a secondary 
basis.  The claim for a total rating 
based on unemployability due to service-
connected disabilities should then be 
readjudicated unless it has been rendered 
moot. 

7.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (199).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


